Case: 21-51184     Document: 00516512028         Page: 1     Date Filed: 10/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-51184
                                Summary Calendar                            FILED
                                                                     October 18, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Ulises Varela-Mejia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:20-CR-1185-1


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          Ulises Varela-Mejia appeals his conviction and sentence for illegal
   reentry into the United States under 8 U.S.C. § 1326. For the first time on
   appeal, Varela-Mejia contends that the recidivism enhancement in § 1326(b)
   is unconstitutional because it permits a sentence above the otherwise-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51184      Document: 00516512028           Page: 2   Date Filed: 10/18/2022




                                     No. 21-51184


   applicable statutory maximum established by § 1326(a) based on facts that
   are neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. He has filed an unopposed motion for summary disposition and a
   letter brief in which he concedes that his claim is foreclosed and asserts that
   he has raised the issue only to preserve it for further review.
          As Varela-Mejia concedes, the sole issue that he raises on appeal is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Because
   summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), the motion is GRANTED, and the
   judgment of the district court is AFFIRMED.




                                          2